Appeal by claimant from a decision of the Workmen’s Compensation Board disallowing a claim for death benefits. Decedent was employed as a factory superintendent of the employer’s plant at Nos. 211-225 West 61st Street in New York City. On a Saturday, when the plant was closed, he paid a visit to the treasurer of his employer at No. 100 Riverside Drive. There is strong evidence that such visit was purely social and that plant matters were not discussed at all. Decedent’s widow testified that decedent went to the treasurer’s home to discuss the negotiation of a labor union contract, but this testimony was contradicted by other witnesses. After the visit was over decedent became involved in an automobile accident and sustained injuries which caused his death. The issue as to whether the accident arose out of and in the course of decedent’s employment is wholly factual, and the most that can be said for claimant’s position is that it involves conflicting testimony. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.